DETAILED ACTION
Claims 38-57 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims integrate the abstract idea into a practical application constituting significantly more than the abstract idea.  The claims recite the additional elements a decentralized blockchain network, a plurality of computer nodes, a plurality of manifests, and a user device. These additional elements are integrated into the steps and functionality recited by the claims to provide a practical solution to allow participants of the information exchange platform to anonymously exchange information while remaining accountable for the content as described by the specification in ¶0042. The problem arises specifically in the use of networked computers and the solution is technical, and the claims are applying the judicial exception in a meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are patent eligible.
Applicant’s arguments, see Remarks p. 11, filed 7/20/2022, with respect to the prior art have been fully considered and are persuasive.  The §102 rejection of claims 38-57 has been withdrawn. The prior art includes Vivier, US PG Pub 2018/0211213 A1, which teaches secure product identification and verification but does not teach wherein a real identity of the creator of the at least one manifest is preserved as anonymous during the information exchange session. Non-patent literature Esmaeilzadeh, Pouyan, and Tala Mirzaei teaches the potential of blockchain technology for health information exchange: experimental study from patients’ perspectives, but does not teach verifying the pre-existing answer using a pair of topic and verifiable information from the at least one manifest. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625